            Case 1:21-cv-00675-AT Document 21 Filed 02/24/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARTIN GONZALEZ SANCHEZ, LEDIZ                    COLLECTIVE ACTION UNDER
 MARIN, HECTOR GONZALEZ SANCHEZ,                   29 u.s.c. § 216(b)
 LEONCIO NOE, and DAMASO CESAR
 GONZALEZ ROMANO (A.K.A CESAR                      Case No.: 21-cv-00675
 GONZALEZ), individually and on behalf
  of others similarly situated,

                        Plaintiffs,
                                                       STIPULATION ON ANSWER TO
                -against-                              FIRST AMENDED COMPLAINT

  Y AND P ENTERPRISES INC (D/B/A
  CORNER CAFE & BAKERY), PAUL
  DIMINO, YURA MOHR, LUCAS
  SANTOS, and SUSIE RHIM,

                        Defendants.




       IT IS HEREBY stipulated and agreed by and between the undersigned, counsel for the

plaintiffs MARTIN GONZALEZ SANCHEZ, LEDIZ MARIN, HECTOR GONZALEZ

ANCHEZ, LEONCIO NOE, and DAMASO CESAR GONZALEZ ROMANO (A.K.A CESAR

GONZALEZ), and counsel for defendants Y AND P ENTERPRISES INC (D/B/A CORNER CAFE

& BAKERY), PAUL DIMINO, YURA MOHR, and SUSIE RHIM, (collectively, “Defendants”) that

the time for Defendants to appear, answer or otherwise respond or move with respect to the

Complaint in this action is extended up to and including March 24, 2021.




1043809.1
            Case 1:21-cv-00675-AT Document 21 Filed 02/24/21 Page 2 of 2




 WEISBROT LAW                                      MICHAEL FAILLACE & ASSOCIATES
                                                   P.C.


By: _______________________________          By:
     Nathaniel A. Weisbrot, Esq.                   Clela A. Errington, Esq.
     Attorneys for Defendants                      Attorneys for Plaintiffs
     1099 Allessandrini Avenue                     Michael Faillace & Associates P.C.
     New Milford, New Jersey 07646                 60 East 42nd Street Suite 4510
     P: 201.788.6146                               New York, NY 10165


Dated: February 23, 2021                           Dated: February 23, 2021




                                         2
1043809.1
